TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00448-CR


Dexter Glover Williams, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 66257, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Dexter Glover Williams has filed a motion to dismiss this appeal.  The
motion is signed by Williams and his attorney in compliance with rule 42.2.  See Tex. R. App.
P. 42.2(a).  We grant the motion and dismiss the appeal.  See id.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   January 21, 2011
Do Not Publish